       Case 1:20-cv-02377-LGS-SLC Document 8 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IVETTE CLARKE,

                            Plaintiff,

       against                                       CIVIL ACTION NO.: 20 Civ. 2377 (LGS) (SLC)

                                                                  OPINION & ORDER
ANDREW M. SAUL, Commissioner of Social
Security,

                            Defendant.



SARAH L. CAVE, United States Magistrate Judge.


                                         I.   INTRODUCTION

        On March 18, 2020, Plaintiff Ivette Clarke commenced this action against the

 Commissioner of Social Security, Andrew M. Saul (the “Commissioner”), for a review of the

 Commissioner’s denial of Clarke’s claim for Supplemental Security Income under the Social

 Security Act. (ECF No. 1). On March 19, 2020, Clarke moved for leave to proceed in forma

 pauperis. (ECF No. 4). On March 23, 2020, this case was referred to the undersigned for a

 Report and Recommendation on any motion for judgment on the pleadings and related

 matters. (ECF No. 7). For the reasons set forth below, Clarke’s application to proceed in

 forma pauperis is GRANTED.




                                                1
       Case 1:20-cv-02377-LGS-SLC Document 8 Filed 04/20/20 Page 2 of 2



                                        II.   DISCUSSION

        “The decision of whether to grant a request to proceed in forma pauperis is left to the

 District Court’s discretion under 28 U.S.C. § 1915.” Burda Media Inc. v. BlumenberG, 731 F.

 Supp. 2d 321, 322 (S.D.N.Y. 2010). A court “may authorize the commencement” of a civil

 action “without prepayment of fees or security therefor, by a person who submits an

 affidavit” stating all assets they posses and their inability to “pay such fees or give security

 therefor.” 28 U.S.C. § 1915(a)(1); Petty v. Astrue, No. 12 Civ. 1644 (LTS) (RLE), 2012 WL

 6101854, at *1 (S.D.N.Y. Dec. 5, 2012); Davila v. Doar, No. 07 Civ. 5767 (SHS) (DF), 2008 WL

 4695004, at *2 (S.D.N.Y. Oct. 22, 2008).

        Clarke’s affidavit provides, under penalty of perjury, that she is not employed, has no

 assets, has no money in a bank account, and pays a portion of her rent through government

 assistance while her children pay the remainder. (ECF No. 4-2). The Court finds that Clarke’s

 affidavit establishes her inability to pay for the prosecution of her case. Accordingly, her

 application to proceed in forma pauperis is GRANTED.

                                       III.   CONCLUSION

        Clarke’s application to proceed in forma pauperis is GRANTED.


Dated: New York, New York
             April 20, 2020




                                                2
